Woods, C. J.,
delivered the opinion of the court.
In reversing the former decree of the chancery court in this cause, at the April term, 1890, we declared, in concluding our opinion, that we affirmed so much of the decree reversed as vacated the conveyance from Thomas to Dickerson and directed the taking of the account. This affirmance of the decree, in so far as it vacated the conveyance named and directed the taking of the account, had the effect of leaving the appellant in the situation in which he was then found — that of a mortgagee in possession — with the right of the mortgagor, to redeem, if, upon accounting, anything was found to be due upon the mortgage debt.
Under our former opinion, the court below should have remanded the cause to rules for the taking of further proof with a view to determining the true state of the account between the parties, antecedent to any other proceedings.

Reversed and remanded.